Case 1:15-cv-00382-HSO-JCG Document 332-9 Filed 01/04/19 Page 1 of 3

EXHIBIT 9
Case 1:15-cv-00382-HSO-JCG Document 332-9 Filed 01/04/19 Page 2 of 3

Douglas Handshoe

From: Bobby Truitt <btruitt@truittlaw.com>

Sent: Wednesday, December 19, 2012 2:07 PM

To: ‘Doug Handshoe'

Subject: FW: [douhan5 66910149] DMCA Notification Actions Clarified re: slabbed.org
Follow Up Flag: Follow up

Flag Status: Flagged

FYI. Please advise.

if you have any questions, please do not hesitate to contact us.
With kind regards,

Bobby Truitt

Jack E. "Bobby" Truitt

The Truitt Law Firm, L.L.C.

149 North New Hampshire Street
Covington, Louisiana 70433-3235
Tel: (985) 327-5266

Fax: (985) 327-5252

Mobile: (985) 778-1973
www.truittlaw.com

This e-mail is covered by the Electronic Communications Privacy Act, 18 U.S.C. 2510-2521 and is legally privileged. This
information is confidential information, and is intended only for the use of the individual or entity named above. If the
reader of this message is not the intended recipient, or the employee or agent responsible for delivering this electronic
message to the intended recipient, you are notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission in error, please notify us immediately by
reply e-mail or by contacting our office, and destroy the original transmission and its attachments without reading them
or saving them to disk or otherwise.

-----Original Message-----

From: DreamHost Abuse/Security Team [mailto:support@dreamhost.com]

Sent: Wednesday, December 19, 2012 2:07 PM

To: Bobby Truitt

Subject: Re: [douhanS 66910149] DMCA Notification Actions Clarified re: slabbed.org

 

- After reading this response, please consider visiting

- the survey below to comment on its quality. Thanks!

- http://www.dreamhost.com/survey.cgi?n=66910149&m=4294238
- If the service you received from us was exceptional, please consider
- tweeting your love for @dreamhost. It'll warm our hearts, soothe

1
Case 1:15-cv-00382-HSO-JCG Document 332-9 Filed 01/04/19 Page 3 of 3

- our souls, and get you good karma at some point down the road.

 

Hello,

The DMCA notification we received and acted upon has been forwarded to you by RLP. That document is the sole
document we were acting upon in taking action against in moving the single image hosted on our serve offline as the
notification contained all of the required elements under

Digital Millennium Copyright Act (512(c)(3)(A)(i-vi)). We are aware

slabbed.org and it's critical speech are under attack by spurious actors using out of jurisdiction court orders and misusing
intellectual property

law in trying to get the site offline. We have silently to you pushed

back against several such attempts in our commitment to the laws of the

United States and the freedom of speech they afford. We will not take

down any content related to claims of defamation/libel/butthurtness/etc without an injunction with jurisdiction in Los
Angeles, CA USA in which we are named.

As your customer has indicated that a DMCA counter notification will be provided, we will certainly act as the law
specified with that and allow

the specific image back online in 10-14 business days. Please let us

know if you have any further questions or concerns in this matter.

Glen,
-- - DreamHost Abuse/Security Team - Terms of Service: http://www.dreamhost.com/tos.html - Anti-Spam Policy:
http://www.dreamhost.com/spam.html - Abuse Center: http://abuse.dreamhost.com/
